Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Annual Report of Eagle Rock Energy Partners, L.P. (the “Partnership”) on Form10-K for the year ended December31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jeffrey P. Wood, Senior Vice President and Chief Financial Officer of Eagle Rock Energy G&P, LLC, the general partner of Eagle Rock Energy GP, L.P., the general partner of the Partnership, hereby certify, pursuant to
